DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.

3.	Again, it is noted Applicant added claims 5-15 from the February 1, 2021 Amendment.  As a result, claims 1-15 are still pending.  However, it is noted that the current labeling of claims 5-15 is improper, as these claims are not “New” pursuant to the RCE, as noted from the August 25, 2021 communication.  Correction is required.

Priority
4.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
5.	No rejections under under 35 U.S.C. 101 are deemed warranted.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 16, the term “power supply” has no support from the descriptive portion of the specification.
Claim 1, line 16, the term “media player” is not clear from the descriptive portion of the specification in juxtaposition with the drawings, e.g. Figs. 5-6.
Claim 1, line 16, the term “transmitter” is not clear from the descriptive portion of the specification in juxtaposition with the drawings, e.g. Figs. 5-6.

Claim 1, lines 16-17, the term “IP-based remote restart function” is not defined from the descriptive portion of the specification.
Claims 2-4 contain the same issues as noted above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11, the phrase “based one or more methods selected from . . . facial recognition” is not clear, as the article claim is intertwined with a method claim.  Also, it is not a product by process claims.  As such, it is not clear what Applicant is claiming.
Claim 1, line 16, the term “power supply” has no support from the descriptive portion of the specification and is not clear as to its meaning.

Claim 1, line 16, the term “transmitter” is not clear from the descriptive portion of the specification in juxtaposition with the drawings, e.g. Figs. 5-6.
Claim 1, line 16, the term “cellular near4 communication near4 ability” is not defined from the descriptive portion of the specification and is not clear.
Claim 1, lines 16-17, the term “IP-based remote restart function” is not defined from the descriptive portion of the specification and is not clear.
Claims 2-4 contain the same issues as noted above, sans the claim 1, lines 10-11, observation.
Clarification is required.	

Claim Rejections - 35 USC § 103
8.	The rejection of claims 1-15, as understood, that were rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al., US 7,155,199 in view of  Gatto et al., 7,565,353 is withdrawn pursuant to Applicant’s August 25, 2021 REMARKS.

9.	Further references of interest are noted on the attached PTO-892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789